            Case 1:18-cv-03046-CRC Document 5 Filed 01/31/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GANNETT SATELLITE INFORMATION              )
NETWORK, LLC and BRETT MURPHY,             )
                                           )
            Plaintiffs,                    )
                                           )
            v.                            )   Case No. 18-cv-3046 (CRC)
                                           )
DEPARTMENT OF DEFENSE,                    )
                                          )
            Defendant.                    )
__________________________________________)

             DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME

       Defendant, Department of Defense (“Defendant”), pursuant to Federal Rule of Civil

Procedure (“FRCP”) 6(b)(1), respectfully requests an extension, up to and including February

15, 2019, of its deadline to file an Answer or otherwise respond to the Complaint (the

“Complaint”) in this Freedom of Information Act case. Good cause exists to grant this motion.

       1.      Plaintiff filed the Complaint on December 20, 2018. See Dkt. No. 1. Defendant’s

deadline to respond to the Complaint is February 1, 2019.

       2.      The undersigned Assistant United States Attorney and agency counsel are in the

process of fully investigating the allegations and gathering the information needed to respond to

the Complaint. However, due to the lengthy shutdown and furlough of the undersigned Assistant

United States Attorney as a result of the lapse of appropriations to the Department of Justice and

other federal agencies, Defendant respectfully requests an enlargement of time, up to and

including February 15, 2019, to allow sufficient time for the undersigned Assistant United States

Attorney to properly confer with agency counsel and file an answer or otherwise respond to the

Complaint.
            Case 1:18-cv-03046-CRC Document 5 Filed 01/31/19 Page 2 of 3



       3.      Defendant requests this extension in good faith and not for the purpose of delay.

The requested relief will not affect any other deadlines currently imposed by the Court.

Plaintiffs consent to the requested extension.

       4.      Defendant, accordingly, respectfully requests that the Court grant its Consent

Motion for an Extension of Time and enter the attached Order.

Dated: January 31, 2019                          Respectfully submitted,

                                                 JESSIE K. LIU, D.C. Bar # 472845
                                                 United States Attorney for the District of Columbia

                                                 DANIEL F. VAN HORN, D.C. Bar # 924092
                                                 Chief, Civil Division

                                          By: /s/ Melanie D. Hendry
                                             Melanie D. Hendry
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2510
                                             melanie.hendry2@usdoj.gov




                                                    2
          Case 1:18-cv-03046-CRC Document 5 Filed 01/31/19 Page 3 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GANNETT SATELLITE INFORMATION              )
NETWORK, LLC and BRETT MURPHY,             )
                                           )
            Plaintiffs,                    )
                                           )
            v.                            )   Case No. 18-cv-3046 (CRC)
                                           )
DEPARTMENT OF DEFENSE,                    )
                                          )
            Defendant.                    )
__________________________________________)

                                    [PROPOSED] ORDER

       UPON CONSIDERATION of Defendant’s Consent Motion for an Extension of Time,

and for good cause shown, it is hereby:

       ORDERED that Defendant’s motion is GRANTED;

       ORDERED that Defendant’s Answer and/or other response to the Complaint shall be due

on or before February 15, 2019.

SIGNED:


________________                                ___________________________________
Date                                            United States District Judge
